Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 2, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



    PNG
    media_image1.png
    381
    422
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 4373634) (Edwards ‘634) in view of Edwards (US 3934725) (Edwards ‘725).
Edwards ‘634 discloses a tapered cup as shown in Fig. 3-5 comprising: an upper end and a lower end, and a height extending therebetween; the upper end comprising a peripheral curl 16a; a plurality of tapered sections (four different tapered sections) provided between the upper end and the lower end, with a step provided between each of the tapered sections (appears that steps, like step (ledge 24) shown in Fig. 1 separates the three upper sections and step (internal shoulder 26a) separates bottom tapered section 28a; and wherein each of the tapered sections comprises a substantially constant wall thickness and a tapered profile; wherein adjacent tapered sections of the plurality of tapered sections comprise successively smaller diameters, and wherein the step provided between each of the tapered sections comprises a transition in diameter; and 
the lower end of the cup comprising a domed portion 22a that transitions to a first convex bend comprising a first radius (radius which extends from central longitudinal axis to position where 24a and 28a meet), and wherein the first convex bend transitions to an inwardly tapered sidewall 28a comprising a slope that extends inwardly toward a central longitudinal axis of the container such that an upper end of the inwardly tapered sidewall is closer to a centerline of the cup than a bottom end of a first concave bend comprising a second radius (radius of curvature on the inner edge of internal shoulder 26a): and wherein the first concave bend transitions to a second convex bend, the second convex bend comprising a third radius (radius of curvature on the outer edge of internal shoulder 26a).  Figure 4 of Edwards ‘634 has been reproduced and appropriately labeled to identify the elements of claim 1.  Note that the radii associated with each of the elements are both a radius from the central longitudinal (vertical) axis and radius associated with bend as shown in cross section.


    PNG
    media_image2.png
    668
    816
    media_image2.png
    Greyscale




Edwards ‘634 discloses the invention except for the metallic material of the cup.  Edwards ‘725 teaches a metallic foil [see column 1, lines 52-54 and column 6, lines 47-49] material for a similarly configured nestable cup.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to try to make the cup from a metallic foil material.  Such metallic or metal foil is easy to form, is heat resistant, and has exceptional strength and durability as compared to plastic materials. Bold type added because applicant has challenged metallic material.
Re claim 9, Edwards ‘634 discloses a tapered cup with a geometric profile adapted to allow stacking with a second metallic cup, comprising: an upper end and a lower end, and a height extending between the upper end and the lower end; a plurality of tapered sections provided between the upper end and the lower end; and wherein each of the tapered sections comprises a substantially constant wall thickness and a tapered profile; wherein adjacent tapered sections of the plurality of tapered sections comprise successively smaller diameters; and 
the lower end of the cup comprising a stacking feature with a plurality of inflection points (radii of curvature associated with curves associated with first, second and third radii), the stacking feature comprising a first convex portion having a first radius positioned adjacent a dome on the lower end of the tapered cup with an inwardly tapered sidewall 28a extending upwardly therefrom, a first concave portion having a second radius, and a second convex portion comprising a third radius with a substantially horizontally oriented step 26a extending between the first concave portion and the second convex portion; and wherein the first convex portion of a metallic cup is operable to rest on the first concave portion (not the concave outer surface, but rather the convex inner surface) of a second metallic cup such that at least one of the upper ends, and the lower ends of the metallic cups are vertically spaced apart when the metallic cups are stacked or nested (see Fig. 4 and 5 of Edwards ‘634).

Claims 2, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘634 in view of Edwards ‘725 as applied to claims 1 and 9 above, and further in view of Reed et al. (US 2005/0006395) (Reed).
The combination discloses bends or portions which are bent and that these bends have a radius of curvature of positive dimension, that is, not zero.  [Office notes that applicant challenges this.]  The combination fails to disclose the dimension of the radius of curvature of the bends associated with the first radius (claim 9) and the second radius (claims 2 and 12).  Reed teaches a metal can lid with a step portion 134 having a radius of curvature r6 from about 0.02 to about 0.06 inches.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the radiuses of curvature of the combination, modify the first radius to be between approximately 0.050 inches and 0.20 inches and to modify the second radius to be between approximately 0.050 inches and 0.20 inches, as the range of about 0.02 to about 0.06 inches overlaps with the range stated in the claims to provide crush resistance and buckling strength resistance to prevent metal wall failure when multiple cups are nested.

Claims 3, 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘634 in view of Edwards ‘725 as applied to claims 1 and 9 above, and further in view of Rodriguez (US 2016/0340104).
The combination discloses the invention except for the dimensions.  Rodriquez teaches the dimensions in Fig. 1 and paragraph [0021], lines 6-9 as follows: a height between approximately 4.0 inches and approximately 7.0 inches [H1: 4.5 inches]; maximum inner diameter of at least approximately 3.0 inches [D2: 3.5 inches]; and minimum inner diameter of not more than approximately 2.50 inches [D1: 2.25 inches].  It would have been obvious to a person having ordinary skill in the art at the time the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘634 in view of Edwards ‘725 as applied to claim 1 above, and further in view of Siemonsen et al. (US 3850340) (Siemonsen).
The combination disclose the invention except for the material thickness of less than approximately 0.0070 inches.  Siemonsen teaches a nestable container made of metallic foil (aluminum foil) having a thickness in the range of 0.0035 inches which is less than approximately 0.0070 inches.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the thickness to be less than approximately 0.0070 inches as an optimum thickness which is (1) thin enough to conserve the metal material and keep the weight of the container from being too heavy, yet (2) thick enough to provide strength and durability.  

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive.
not interchangeable and not random.  Office is uncertain as to why applicant provides Fig. 4 and 5 of Edwards ‘725 for argument in response filed March 11, 2021 on page 9 of remarks.  It seems off point and inappropriate.
If applicant’s point is to state that the applied art doesn’t comprise convex or concave bends, then this is not well taken.  They are bends because the bends extend annularly around the circumference of the cup, that is, extend 360 degrees around the central longitudinal cup axis.  There is a radius of curvature which extends from the longitudinal cup axis.  Further, the bends as shown in cross sections of Fig. 4 and 5 of Edwards ‘634 are bent to define an angular transition in the plane of the cross section and have another radius of curvature associated therewith.  Also, the bends have a radius of curvature, a positive number or dimension greater than zero.
It is true that Edwards ‘634 and Edwards ‘725 provide for plastic cups.  However, there is no reason for applicant to ignore the metallic foil cup material teaching of Edwards ‘725 [see column 1, lines 52-54 and column 6, lines 47-49] or for applicant to essentially state that Edwards ‘725 does not teach metal material.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this -application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733